          Case 3:20-cr-00500-MO          Document 1      Filed 10/20/20      Page 1 of 3




                            UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                    PORTLAND DIVISION


UNITED STATES OF AMERICA                               3:20-cr- Soo       MO


               v.                                      INDICTMENT

EDDIE LEWIS WEST III                                   18 U.S.C. § 159l(a)
                                                       18 u.s.c. § 2421
               Defendant.
                                                       Forfeiture Allegations



                               THE GRAND JURY CHARGES:



                                          COUNTl
                       (Sex Trafficking by Force, Fraud, and Coercion)
                                     (18 U.S.C. § 1591(a))

       Beginning on or about October 18, 2019, and continuing through June 15, 2020, in the

District of Oregon and elsewhere, EDDIE LEWIS WEST III, defendant herein, did knowingly

and attempt to, in and affecting interstate commerce, recruit, entice, harbor, transport, provide,

obtain, and maintain by any means, a person, Adult Victim 1, knowing, and in reckless disregard



Indictment                                                                                   Page 1
          Case 3:20-cr-00500-MO              Document 1   Filed 10/20/20   Page 2 of 3




of the fact, that means of force, threats of force, fraud, and coercion, and any combination of

such means, would be used to cause the person to engage in a commercial sex act; all in violation

of Title 18, United States Code, Section 159l(a)(l) and (b)(l).



                                            COUNT2
                                    (Mann Act - Transportation)
                                        (18 u.s.c. § 2421)

        On or about April 14, 2019 through April 15, 2019, in the District of Oregon and

elsewhere, defendant EDDIE LEWIS WEST III, did knowingly transport, and cause to be

transported, a person, Adult Victim 1 (AVl ), in interstate commerce from the State of California,

to the State of Oregon, while having the intent that AVl engage in prostitution in violation of

Title 18, United States Code, Section 2421.



                             FIRST FORFEITURE ALLEGATION

         Upon conviction of the offense set forth in Count 1, EDDIE LEWIS WEST III, shall

forfeit to the United States pursuant to Title 18, United States Code, Section 1594(d), any

property, real or personal, that was involved in, used, or intended to be used to commit or to

facilitate the commission such violation, and any property traceable to such property, and any

property, real or personal, constituting or derived from any proceeds obtained, directly or

indirectly, as a result of such violation.



                            SECOND FORFEITURE ALLEGATION

         Upon conviction of the offense set forth in Count 2, EDDIE LEWIS WEST III, shall

forfeit to the United States pursuant to Title 18, United States Code, Section 2428, any property,

Indictment                                                                                    Page2
          Case 3:20-cr-00500-MO          Document 1        Filed 10/20/20   Page 3 of 3




real or personal, that was used or intended to be used to commit or to facilitate the commission

of such violation, and any property, real or personal, constituting or derived from any proceeds

obtained, directly or indirectly, as a result of such violation.



         Dated: October   1.-0 , 2020                   A TRUE BILL.



                                                        OFFICIATING FOREPERSON

Presented by:

BILLY J. WILLIAMS
United States Attorney

 V~l~~
Natalie K. Wight, OSB #035576
Assistant United States Attorney




Indictment                                                                                 Page3
